                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

CHARLIE LAMONTE MCKINNEY, JR.,         )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )                 CV 620-025
                                       )
SERGEANT MULLINS; FNU JACKSON,          )
Deputy Warden of Security; and FNU      )
EPPERSON, Unit Manager,                )
                                       )
            Defendants.                 )
                                   _________

                                        ORDER
                                        _________

       Plaintiff, an inmate at Autry State Prison in Pelham, Georgia, commenced this case

pursuant to 42 U.S.C. § 1983. (Doc. no. 1.) On March 11, 2020, Plaintiff filed a motion to

voluntarily dismiss his case without prejudice, stating he has no intention to prosecute this

case. (Doc. no. 29.) As no Defendant has filed an answer or a motion for summary

judgment, according to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff may dismiss his case without

an Order from the Court. Therefore, DIRECTS the Clerk to DISMISS this civil action

without prejudice and terminate all pending motions and deadlines.

       SO ORDERED this 12th day of March, 2020, at Augusta, Georgia.
